Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 07/28/2022 responding to the Office Action 05/11/2022 provided in the rejection of claims 1-18.
2.    Claims 1 and 13 are amended.
3.    This office action is based on Applicants’ amendment filed on 07/28/2022 and an interview conducted on 08/10/2022 with Applicants’ representative Attorney David Mixon (Reg. No. 43,809).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney David Mixon (Reg. No. 43,809).

6.    The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended) A system for conducting user interface (UI) software component testing, the system comprising: 
a processor;
a memory;
a browser for use in testing a UI software component, where the test of the UI software component is initiated and a display of the test results are shown to a user in the browser; 
a code editor for debugging by the user, where the code editor receives the test results from the browser and presents the test results to the user for debugging; 
a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component; 
where the browser and the code editor are simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software testing; 
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser[[.]], and
where the browser is a headless browser,
where the code editor is an inline code editor;
where the code editor utilizes an application programming interface (API) and where the API is extensible.

2. (Canceled).  

3. (Original) The system of Claim 1, where the browser is launched through a debugging port.  

4. (Original) The system of Claim 3, where the debugging port is remotely located.  

5-7   (Canceled)

8. (Original) The system of Claim 1, where the code editor launches a webview prior to testing the UI software component.  

9. (Original) The system of Claim 8, where the browser screencasts the webview of the copy editor for the user.  

10. (Currently Amended) The system of Claim 8, where the webview shows [[the]] testing actions for the UI software component.  

11. (Currently Amended) The system of Claim 8, where the webview shows [[the]] testing progress for the UI software component.  

12. (Original) The system of Claim 8, where the webview shows the testing results at the testing break points for the UI software component.  

13. (Currently Amended) A computer-implemented method for conducting user interface (UI) software component testing, the method comprising: 
launching a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component; 
displaying testing actions with a screencast from the code editor; 
setting testing breakpoints at various locations in the code of the UI software component; 
launching a browser with a debugging port; 
launching a webview with the code editor; 
displaying [[the]] UI software component testing progress to a user with a screencast from the browser of the webview, where the browser and the code editor are 3simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software component testing; 
launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser; 
navigating to a test uniform resource locater (URL) with the browser from the parsed test information; 
collecting the test results with the browser; 
presenting the test results in the code editor to [[a]] the user; and 
initiating debugging with the code editor while simultaneously referencing the test results shown in the browser[[.]],  
	where the browser is a headless browser,
	where the code editor is an inline code editor, and
	where the code editor utilizes an extensible application programming interface (API).

14. (Canceled).

15. (Original) The method of Claim 13, where the debugging port is remotely located.  

16-17. (Canceled) 

18. (Currently Amended) The method of Claim 13, where the webview shows the testing results at the testing breakpoints for the UI software component.

	Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1
a.	Wang (US Pub. No. 2020/0218514 A1) discloses 
A system for conducting user interface (UI) software component testing, the system comprising: 
a processor;
a memory;
a browser for use in testing a UI software component, where the test of the UI software component is initiated and a display of the test results are shown to a user in the browser; 

a code editor extension which parses code of the UI software component and obtains information necessary for 





Wang does not disclose
a code editor for debugging by the user, where the code editor receives the test results from the browser and presents the test results to the user for debugging; 
where the browser and the code editor are simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software testing; 
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser, and
where the browser is a headless browser,
where the code editor is an inline code editor;
where the code editor utilizes an application programming interface (API) and where the API is extensible.

b.	Zazo et al. (US Pub. No. 2020/0133829 A1 – art of record) and Raviv et al. (US Pub. No. 2019/0227911 A1 – art of record) and  Yanchun Sun (Automating Repetitive Tasks on Web-based IDEs via an Editable and Reusable Capture-Replay Technique, 2015 –art of record).  Zaza and Raviv and Sun disclose 
A system for conducting user interface (UI) software component testing, the system comprising: 
a processor;
a memory;
a browser for use in testing a UI software component, where the test of the UI software component is initiated and a display of the test results are shown to a user in the browser; 
a code editor for debugging by the user, where the code editor receives the test results from the browser and presents the test results to the user for debugging; 
a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component; 

where the code editor initiates debugging while simultaneously referencing the test results shown in the browser, and
where the browser is a headless browser,


Wang and Zaza and Raviv and Sun do not disclose
...where the browser and the code editor are simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software testing in combination with the limitations where the browser is a headless browser,
where the code editor is an inline code editor;
where the code editor utilizes an application programming interface (API) and where the API is extensible as recited in claim 1.
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 13
a.	Wang (US Pub. No. 2020/0218514 A1 – new art of record) discloses 
A computer-implemented method for conducting user interface (UI) software component testing, the method comprising: 
launching a code editor extension which parses code of the UI software component and obtains information necessary for 
displaying testing actions with a screencast from the code editor; 


launching a webview with the code editor; 


navigating to a 
collecting the test results with the browser; 
presenting the test results in the code editor to a user; and 

	
	
	Wang does not disclose
setting testing breakpoints at various locations in the code of the UI software component; 
launching a browser with a debugging port; 
displaying the UI software component testing progress to a user with a screencast from the browser of the webview, where the browser and the code editor are 3simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software testing; 
launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser; 
initiating debugging with the code editor while simultaneously referencing the test results shown in the browser;  
	where the browser is a headless browser,
	where the code editor utilizes an extensible application programming interface (API), and where the code editor is an inline code editor.

b.	Zazo et al. (US Pub. No. 2020/0133829 A1 – art of record) and Raviv et al. (US Pub. No. 2019/0227911 A1 – art of record) and  Yanchun Sun (Automating Repetitive Tasks on Web-based IDEs via an Editable and Reusable Capture-Replay Technique, 2015 –art of record).  Zaza and Raviv and Sun disclose 
A computer-implemented method for conducting user interface (UI) software component testing, the method comprising: 
launching a code editor extension which parses code of the UI software component and obtains information necessary for 
displaying testing actions with a screencast from the code editor; 
setting testing breakpoints at various locations in the code of the UI software component; 
launching a browser with a debugging port; 
launching a webview with the code editor; 

launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser; 
navigating to a 
collecting the test results with the browser; 
presenting the test results in the code editor to a user; and 
initiating debugging with the code editor while simultaneously referencing the test results shown in the browser;  
	where the browser is a headless browser,
	
Wang and Zaza and Raviv and Sun do not disclose
...where the browser and the code editor are simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software testing in combination with the limitations where the browser is a headless browser,
where the code editor is an inline code editor;
where the code editor utilizes an application programming interface (API) and where the API is extensible as recited in claim 13.
The prior art of record when viewed individually or in combination does not discloses or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 13.  Thus, claim 13 and its depend claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metwally et al. (US Patent No. 10,459,697 B1) discloses execute an integrated development environment that includes code development tools, output for display on the display an editor window of the integrated development environment configured to present a code file and real-time mark-up of the code file – See Abstract and specification.
Mihalcea et al. (US Pub. No. 2017/0277664 A1) discloses provided for enabling graphical information to be presented in program code open in a code editor. A graphics tag is detected in the program code loaded for editing and displayed in a code editor window. A graphical object indication that indicates a graphical object is determined in the code in association with the graphics tag. A graphical object is retrieved from a location indicated by the graphical object indication. The graphical object is displayed in the code editor window at a position corresponding to the graphics tag in the code – See Abstract.
Nelson et al. (US Pub. No. 2019/0340103 A1) discloses a live debugging environment is adapted to support trace-based reverse execution. An execution controller in a debugger or other tool may utilize breakpoint ranges, cross-level mappings, backward step-out support, and other items to control a replay execution of the trace. Aspects of familiar compilers or familiar runtimes may be re-purposed for innovative execution control which replays previously generated native code, as opposed to their established purpose of generating native code – See Abstract and specification for more details.
Magnuson et al. (US Patent No. 10,339,299 B1) discloses runtime checking of function metadata prior to execution of a function in an environment. An application may include any appropriate number of components at one or more levels in a hierarchical arrangement, and each component may be packaged with metadata that describes the component – See Abstract and specification for more details.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192